Citation Nr: 0808027	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-05 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to additional retroactive disability 
compensation at the statutory monthly rates in effect on the 
date of the April 2004 rating decision (which granted a total 
disability rating based on individual unemployability 
[TDIU]).  

2.  Entitlement to an increased disability evaluation for a 
total right knee replacement with revision, currently 
evaluated as 60 percent disabling.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service-connected right 
knee disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney  




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to March 
1978.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from March 1995, January 1999, and April 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office's (RO's) in Houston, Texas (the March 1995 
and April 2004 decisions) and Columbia, South Carolina (the 
January 1999 decision).  In the March 1995 and January 1999 
decisions, respectively, the RO adjudicated the veteran's 
claims for entitlement to an increased rating for his right 
knee disability and entitlement to service connection for a 
psychiatric disorder.  In the April 2004 decision, the RO 
granted a TDIU and determined the benefits payable to the 
veteran with regard to that adjudication.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

In an August 2002 letter, the veteran, through his attorney, 
appears to be seeking to reopen a claim, previously denied in 
an August 1989 Board decision, for entitlement to service 
connection for a low back disability secondary to his service 
connected right knee disability.  This matter is not before 
the Board as the procedure outlined above has not yet 
occurred.  This matter does not fall under the withdrawal of 
appeals explained below as the veteran's attorney requested 
only that further action not be taken on the appeal, and 
there is no appeal pending as to a claim for a low back 
disability.  The matter is referred to the RO for appropriate 
action, if needed in light of the fact that the veteran 
already receives TDIU.  

The veteran previously perfected an appeal to the Board of an 
RO decision that denied service connection for a left knee 
disability.  In a June 2002 rating decision, the RO granted 
service connection for a left knee conditions associated with 
total right knee replacement with revision.  That grant 
satisfied the previously perfected appeal.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In August 2002, the veteran filed a notice of disagreement 
with the rating assigned for his service-connected left knee 
disability.  In response, the RO issued an SOC in April 2003.  
Although, as explained below, the veteran has withdrawn all 
appeals, the appeal with regard to the rating assigned for 
the veteran's left knee disability was not perfected, and 
hence, has not been and is not now before the Board.  


FINDINGS OF FACT

1.  Prior to July 2004, the veteran had perfected an appeal 
to the Board of RO decisions regarding claims for entitlement 
to an increased disability evaluation for a total right knee 
replacement with revision, currently evaluated as 60 percent 
disabling, and entitlement to service connection for an 
acquired psychiatric disorder as secondary to service-
connected right knee disability.  

2.  In July 2004, prior to the promulgation of a decision in 
the appeal, the veteran's attorney stated, in writing, that 
the rating decision of April 2004 satisfied the past appeal 
and requested that VA discontinue any further action on the 
appeal.  

3.  In a rating decision dated in April 2004, the veteran was 
awarded a total disability rating based on individual 
unemployability, effective March 1, 1994.  

4.  The veteran was paid past due benefits according to the 
monthly entitlement amounts specified by statute with a 
progressive calculation according to statute beginning on 
March 1, 1994  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
pertaining to increased disability evaluation for a total 
right knee replacement with revision, currently evaluated as 
60 percent disabling, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  

2.  The criteria for withdrawal of a substantive appeal 
pertaining to service connection for an acquired psychiatric 
disorder as secondary to service-connected right knee 
disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R.  §§ 20.202, 20.204 (2007).  

3.  Entitlement to additional retroactive compensation 
payment based on the award of a TDIU is not authorized as a 
matter of law.  38 U.S.C.A. §§ 1104, 1114, 1115 (West 2002); 
38 C.F.R. § 3.21 (2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).

The veteran had previously appealed to the Board RO decisions 
adjudicating a claim for entitlement to an increased 
disability evaluation for a total right knee replacement with 
revision, currently evaluated as 60 percent disabling, and a 
claim for service connection for an acquired psychiatric 
disorder as secondary to service-connected right knee 
disability.  

Of record is a report of contact indicating telephone contact 
between a VA Decision Review Officer (DRO) and the veteran in 
April 2004.  This indicates that the DRO had spoken to the 
veteran as to the possibility of a grant of individual 
unemployability and the inquiry by the DRO as to whether the 
veteran would retract the other issues.  This report of 
contact indicates that the veteran indicated that he would do 
so and that the DRO advised that the veteran speak to his 
attorney.  This report also states that the DRO received a 
call from the office of the veteran's attorney stating that 
"they would not retract the appeal until they saw the rating 
decision and looked at the overall case."

Also of record is a document under the veteran's attorney's 
letterhead, dated in July 2004 and indicating that the 
document was sent by fax to VA.  The message, signed by the 
veteran's attorney is "Per your request by telephone this 
morning, please be advised that the April 13, 2004 Rating 
Decision satisfies the past appeal; discontinue any further 
action on the appeal."

Given these communications, the Board construes the July 2004 
faxed document as a withdrawal the issues previously to which 
an appeal to the Board had previously been perfected; i.e. 
the claims for an increased rating for the veteran's right 
knee disability and the claim for service connection for a 
psychiatric disorder.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and the appeal as to those issues is dismissed.

Retroactive payment of benefits

In an April 2004 rating decision, the RO awarded the veteran 
a total disability rating based on individual unemployability 
(TDIU), and assigned an effective date of March 1,1994.  In a 
letter dated May 11, 2004, the RO informed the veteran of the 
monetary amount of his benefit.  This letter shows that the 
veteran's past due award since March 1994 was calculated 
based on the statutory monthly rates payable each year 
increasing progressively from March 1994 to May 2004 based on 
yearly cost-of-living adjustments.  

Monthly monetary compensation paid to veterans for service 
connected disability is calculated by rates specified by 
statute, in this case, by rates specified in 38 U.S.C.A. § 
1114 and § 1115.  Basic rates for monthly disability 
compensation, for disability ranging from 10 to 100 percent, 
are found at 38 U.S.C.A. §§ 1114(a)-(j) (West 2002 & Supp. 
2007).  For example, 38 U.S.C.A. § 1114(j) currently provides 
that for the purpose of paying compensation under provisions 
of 38 U.S.C.A. § 1110 if and while the disability is rated as 
total the monthly compensation shall be $2,471.  When certain 
additional specified facts are present, monthly disability 
compensation is paid at rates found at 38 U.S.C.A. § 1114 
(k)-(p), (r) and (s); these are referred to as payments 
involving special monthly compensation.  38 C.F.R.  § 3.350 
(2007).  When a veteran has dependents, additional 
compensation is provided at rates found at 38 U.S.C.A. § 
1115.  

U.S.C.A. § 1104(a) mandates cost-of-living adjustment be made 
to  VA disability compensation until the year 2011 and these 
adjustments are tied to increases in Social Security 
benefits.  According to 38 C.F.R. § 3.21, the rates of 
compensation are published in tabular form in Appendix B of 
the Veterans Benefits Administration Manual M21-1 and are to 
be given the same force and effect as if published in the 
Code of Regulations (CFR) at Title 38.  Thus, periodically, § 
1114 and § 1115 are revised to reflect cost of living 
adjustments.  For example, the most recent change in the 
monthly compensation amount was enacted by Pub. L. No. 110-
111, which increased the rates of disability compensation for 
veterans, as well as other forms of compensation, effective 
as of December 1, 2007.  

This same procedure has been in effect, for purposes of this 
case, from at least 1994 until the present.  Periodically, 
Congress mandates the monthly amount, and effective date for 
that amount, that VA will pay to a disabled veteran depending 
on the level of disability, number of dependants, if any, and 
any special monthly compensation.  These changes are 
reflected at 38 U.S.C.A. § 1114(a)-(j), (r) and (s), and in § 
1115.  There is no discretion authorized to the Secretary as 
to the amount to be paid.  Nor is there any discretion as to 
when the effective date for any increase in payments is 
authorized.

For example, in this case, for the period from March 1, 1994 
to December 1, 1994, the monthly entitlement amount was 
calculated as $2, 172.  This reflects the amount specified in 
the revision of 38 U.S.C.A. § 1114(j) and 38 U.S.C.A. § 
1115(1)(B) effective in 1994.  38 U.S.C.A. § 1114(j) (1994) 
specified $1,774 as the monthly compensation amount for a 
veteran with disability rated as total.  38 U.S.C.A.  
§ 1115(1)(B) (1994) provided that for a veteran rated as 
totally disabled and with a spouse and more than one child, 
an additional amount of $178 plus $55 for each child in 
excess of one rated as plus $178 for dependants consisting of 
a spouse and 5 children.  As the legislative rate 
periodically changed by statute, the amount of monthly 
compensation changed.  

At each revision of the statutes, the RO determined a revised 
monthly entitlement amount, so that the monthly entitlement 
determined during the time frame encompassing the date of the 
rating decision granting a TDIU, March 2004, was $2,855.  

The veteran argues through his attorney that he is entitled 
to compensation based on the statutory monthly rates that 
were effective on the date of the rating decision that 
granted his claim for a TDIU.  

That is, he argues that the rates in effect in April 2004 
should be applied to all periods from March 1994 to April 
2004.  

Specifically, in his notice of disagreement, dated in August 
2004, he argues "the plain language of 38 U.S.C. § 1114(j) 
states, "For the purposes of section 1110 of this title - 
(j)  if and while the claimant disability is rated as total, 
the amount of the monthly disability compensation shall be 
$2,855. . . . The award letter of May 11, 2004, calculated 
[the veteran's] entitlement to benefits in a manner 
inconsistent with the mandate of 38 U.S.C. § 1114(j)."  

As a matter of completeness, the Board notes that in the May 
2004 letter, the RO explained that the veteran was in receipt 
of benefits for special monthly compensation under 38 
U.S.C.A. § 1114 (s) from October 25, 2002 to May 1, 2005 and 
that he had a number of dependants.  Thus, the monthly 
compensation amount paid during the time period of 
encompassing May 2004 was arrived at by other than simple 
application of 38 U.S.C.A. § 1114(j).  Indeed, the $2,855 
quoted by the veteran's attorney as specified in subsection 
(j) has never been specified in subsection (j).  Regardless, 
this does not change the substance of the veteran's argument.  

This argument is without merit.  Indeed, in two other cases 
in which the veteran's attorney represented other veterans, 
the U.S. Court for the Federal Circuit has found the argument 
to be without merit.  Specifically, in Sandstrom v. Principi, 
358 F.3d 1376, 1380 (Fed. Cir. 2004), the Federal Circuit 
found this argument to fail as applied to retroactive 
compensation benefits resulting from clear and unmistakable 
error (CUE) in a prior decision.  In Matthews v. Nicholson, 
456 F.3d 1377 (Fed. Cir. 2006), the Federal Circuit held that 
the precedent in Sandstrom applied to retroactive 
compensation benefits resulting from a grant of an original 
claim.  

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision. 
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran in Sandstrom asserted that the 
amount should have been calculated according to the 1996 
rate, so that the 1996 correction would have had the "same 
effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R.  
§ 3.105(a), as if the decision had been made in 1969.  

This argument was rejected by the Federal Circuit which held 
that such an argument 

would be tantamount to reading the 
statute's incorporation of an explicit 
dollar amount as a waiver of sovereign 
immunity and as an expression of a 
willingness to compensate veterans 
disadvantaged by a CUE in real, rather 
than nominal, dollars.  This argument 
fails because § 1114 does not address the 
issue of retroactive payments, much less 
provide a clear, explicit waiver of the 
government's sovereign immunity from 
interest payments accruing to retroactive 
payments.

Sandstrom 358 F.3d at 1380.

The veteran's attorney is well aware of these Federal Circuit 
decisions.  He has argued this point repeatedly to the 
courts, and failed.  This Board decision will not provide an 
exception to an argument that has been clearly rejected by 
the Federal Circuit. 
 
Unlike Sandstrom, this case does not involve an award of 
compensation based on CUE.  This is a distinction without a 
difference.  In Matthews v. Nicholson, 456 F.3d 1377, 1380 
(Fed. Cir. 2006), the Federal Circuit, in quoting Sandstrom, 
held that the holding in Sandstrom applies to the more 
typical case, such as the instant case, "because 38 U.S.C.A. 
§ 1114 applies only to current monthly benefits, it does not 
address the issue of retroactive payments."

The Board finds that the facts of the instant case are 
clearly within the holdings of the Federal Circuit in 
Sandstrom and Matthews.  The veteran argues for a benefit 
that is not permitted under the law. The Board is bound by 
the laws enacted by Congress, the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department and, for the reasons set forth above, it is clear 
that the law passed by Congress does not provide a basis to 
award the benefit sought by the veteran.  

The claim for payment of additional retroactive disability 
compensation based on the award of total disability due to 
individual unemployability must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (Where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.)

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, neither VCAA notice nor the VCAA duty to assist 
applies because the issue presented is solely one of 
statutory interpretation and the claim is barred as a matter 
of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) 
(claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Indeed, this 
case involves the issue of calculation of VA compensation 
benefits and the pertinent facts are not in dispute.  See 
Manning v. Principi, 16 Vet. App. 534 (2002)(holding that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter).  

General due process concerns have been satisfied in 
connection with this appeal.  See 38 C.F.R. § 3.103 (2007).  
The veteran and his attorney have been afforded ample 
opportunity to present evidence and argument, including the 
opportunity for a hearing.  

ORDER

Entitlement to additional retroactive disability compensation 
at the statutory monthly rates in effect on the date of the 
April 2004 rating decision which granted a total disability 
rating based on individual unemployability is denied.  

The appeal with regard to entitlement to an increased 
disability evaluation for a total right knee replacement with 
revision, currently evaluated as 60 percent disabling, is 
dismissed.  

The appeal with regard to entitlement to service connection 
for an acquired psychiatric disorder as secondary to service-
connected right knee disability is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


